Case 8:19-cv-00448-VMC-CPT Document 66 Filed 02/18/20 Page 1 of 4 PageID 484



                             UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                              CASE NO. 19-CV-00448-VMC-CPT

SECURITIES AND EXCHANGE COMMISSION,

                         Plaintiff,

v.

SPARTAN SECURITIES GROUP, LTD.,
ISLAND CAPITAL MANAGEMENT LLC,
CARL E. DILLEY,
MICAH J. ELDRED, and
DAVID D. LOPEZ,

                  Defendants.
_______________________________________________/

       MOTION FOR SANCTIONS FOR FAILURE TO PERSONALLY APPEAR AT
                              MEDIATION

         Plaintiff Securities and Exchange Commission (“Commission”) hereby moves this Court

for sanctions against defendants Carl E. Dilley and Micah J. Eldred. As reflected in the Mediation

Report filed by the mediator, defendants Carl E. Dilley and Micah Eldred failed to appear in

person1 for court-ordered mediation in direct contravention of this Court’s order and the local rules

of court.

         The mediation deadline of February 5, 2020 was originally selected by agreement of the

parties on April 23, 2019 (D.E. 24). It was subsequently agreed upon again by the parties shortly

after new defense counsel entered an appearance. (D.E. 45). On June 17, 2019, the Court entered

an Order Appointing the Mediator and approving the date of the mediation as February 5, 2020.

(D.E. 48). That date has never waivered.

            On the date of the scheduled mediation, two of the three individual defendants failed to


1
    Defendant David Lopez attended the mediation in person.
Case 8:19-cv-00448-VMC-CPT Document 66 Filed 02/18/20 Page 2 of 4 PageID 485



appear in person and did not obtain leave from this Court to be excused from appearing at

mediation as required by the Mediation Order and by Local Rule 9.05(c)(D.E. 62, 63).

       The Commission therefore seeks monetary sanctions against Carl E. Dilley and Micah

Eldred and the corporate entities, sufficient to cover the entire cost of mediation as authorized by

the federal rules of civil procedure and this Court’s own order. Attached as Exhibit A is the invoice

from the mediator.

       This Court’s Order Appointing Mediator could not have been clearer:

       [A]ll counsel, parties, corporate representatives, and any other required claims professional
       shall be present at the mediation conference with full authority to negotiate a settlement.
       The Court does not allow mediation by telephone or video conference. Personal attendance
       is required. See Local Rule 9.05(c).

       (D.E. 48).

       The Court’s Order deliberately tracks Middle District Local Rules of Court Local Rule

9.05(c), which requires that unless excluded by the presiding Judge in writing, all parties, corporate

representatives…shall be present at mediation. Failure to comply with the attendance or

settlement authority requirements may subject a party to sanctions by the Court. (emphasis

added).

       In addition, sanctions are also authorized by Fed. R. Civ. P. 16(f) which permits a court to

issue any just order, including those sanctions authorized by Rule 37(b)(2)(Failure to comply with

a Court Order), if a party fails to obey a pretrial order, such as this Court’s mediation order. Rule

16(f)(2) mandates: “[i]nstead of or in addition to any other sanction, the court must order the party,

its attorney or both to pay the reasonable expenses – including attorney’s fees - incurred because

of any noncompliance with this rule, unless the noncompliance was substantially unjustified or

other circumstances make an award of expenses unjust.” (emphasis added). The Commission

believes sanctions for this conduct is warranted.

                                                    2
Case 8:19-cv-00448-VMC-CPT Document 66 Filed 02/18/20 Page 3 of 4 PageID 486



         This Court has ordered sanctions for failure to personally appear at mediation and ordered

as sanctions, the Commission’s share of the full cost of mediation. King v. Eli Liiy and Company,

2007 WL 1141512 (M.D. Fla. April 16, 2007).

         For the foregoing reasons, the Commission respectfully requests the Court to order $2,750

in sanctions which is the cost of mediation in this case, exclusive of attorney’s fees and travel

costs.

Dated: February 18, 2020                      Respectfully submitted,


                                              By:/s/Wilfredo Fernandez
                                              Wilfredo Fernandez
                                              Senior Trial Counsel
                                              Fla. Bar No. 142859
                                              Telephone: (305) 982-6376
                                              Facsimile: (305) 536-4154
                                              E-mail: fernandezw@sec.gov

                                              Christine Nestor
                                              Senior Trial Counsel
                                              Fla. Bar No. 597211
                                              Telephone: (305) 982-6367
                                              E-mail: nestorc@sec.gov

                                              ATTORNEYS FOR PLAINTIFF
                                              SECURITIES AND EXCHANGE COMMISSION
                                              801 Brickell Avenue, Suite 1950
                                              Miami, Florida 33131
                                              Telephone: (305) 982-6300


                               CERTIFICATE OF CONFERRAL

         I hereby certify that the undersigned conferred with opposing counsel under Local Rule

3.01(g) who was opposed to the motion.



                                              By: /s/Wilfredo Fernandez
                                                    Wilfredo Fernandez

                                                 3
Case 8:19-cv-00448-VMC-CPT Document 66 Filed 02/18/20 Page 4 of 4 PageID 487




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 18, 2020, I electronically filed the foregoing

document via the Court’s CM/ECF electronic filing system, which provides notice to all counsel

of record.


                                           By:    s/ Wilfredo Fernandez.




                                              4
